Citation Nr: 0125415	
Decision Date: 10/29/01    Archive Date: 11/05/01

DOCKET NO.  99-23 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of service connected right knee disability, 
currently rated 10 percent disabling for arthritis and 10 
percent disabling for right knee injury with painful motion 
and limitation of motion.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee claimed secondary to a service 
connected right knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from September 1963 to 
August 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1998 and July 1999 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  Service connected right knee arthritis is currently 
manifested by X-ray evidence of degenerative joint disease 
and no objective evidence of extension limited to 15 degrees 
or flexion limited to 30 degrees.

2.  Service connected right knee injury is currently 
manifested by limited range of motion with tolerable pain 
from 8 to 90 degrees and extremely painful motion from 90 to 
100 degrees. 

3.  Competent medical evidence attributing the post-service 
development of degenerative joint disease of the left knee to 
the service connected right knee disability has not been 
presented.


CONCLUSIONS OF LAW

1.  Right knee arthritis is no more than 10 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5010 (2001). 

2.  Right knee injury with painful motion and limitation of 
motion is no more than 10 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5261 (2001). 

3.  Degenerative joint disease of the left knee is not 
secondary to a service connected right knee disability.  
38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a right knee disability was granted in 
a July 1999 rating decision.  The RO assigned a 10 percent 
evaluation for arthritis in the right knee and a separate 10 
percent evaluation for right knee injury with painful motion 
and limitation of motion.  In February 1999, the appellant 
submitted a Notice of Disagreement as to the assigned 
evaluation for his service connected right knee and a claim 
for service connection for degenerative joint disease in the 
left knee on a secondary basis.  In July 1999, the RO 
confirmed and continued the 10 percent evaluation for right 
knee arthritis and the 10 percent for right knee injury with 
painful and limited motion, and denied service connection for 
degenerative joint disease in the left knee.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
advised the appellant in March 2001 of the provisions of the 
newly enacted VCAA and based on our review of the record we 
hold that both the duty to notify and assist the appellant 
under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the July 1999 rating decision, the Statement of the Case, and 
the VCAA notification letter issued during the pendency of 
this appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim for secondary service connection and 
for an increased rating.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and this evidence was 
submitted with a waiver of RO consideration at the time of 
the Travel Board hearing.  See 38 C.F.R. §§ 19.37(a), 
20.1304(c) (2001).  Statements of attending physicians are of 
record.  Results of a September 1999 bone scan are in 
evidence.  The appellant has not referenced any unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  

A hearing was conducted before the Board in July 2001 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2001).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in September 1998 and April 1999 
that specifically addressed the level of disability 
associated with his service connected right knee.  A VA 
medical opinion was also obtained in July 1999 on the 
question of secondary service connection.  Therefore, these 
duties have been fulfilled.

In the circumstances of this case, a Remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

The appellant testified before the Board in July 2001.  The 
appellant contended that when he was first rated for his 
right knee, he was not wearing a brace.  The VA Medical 
Center has since issued him a knee brace as well as a cane to 
use with it.  If he had to walk very far the knee got very 
stiff and painful.  He was in constant pain all of the time.  
The right knee had gotten worse.  He believed the arthritis 
in his left knee was a result of the disability associated 
with his right knee.  Walking on his left leg and putting his 
weight on his left knee had caused the arthritis.  This was 
demonstrated by how his left shoe wore out much more quickly 
than the right shoe.  He used to work as forklift operator in 
a warehouse moving bottled drinks.  Now he could not sit or 
stand for a long time.  Since he had worked there for over 30 
years, he was given work to accommodate his disability.  He 
worked in the recycling area and had schoolboys come in 
during the day to help him.

A VA examination was conducted in September 1998.  The 
appellant had twisted his right knee in service and it 
continued to pop out on him ever since.  He had no surgery on 
the knee.  His right knee would swell but he did not use a 
cane or brace.  His left knee had begun to bother him about 
5-6 years prior.  He had a lot of pain, swelling and limited 
motion in his left knee.  His knees were stiff in the 
morning.  After standing on the concrete for about 4 hours 
the pain would be unbearable.  It was difficult to bend his 
knees fully.  On physical examination he walked with both 
knees slightly flexed.  There was genus valgus bilaterally 
and an antalgic gait on both sides.  He could heel and toe 
walk but had difficulty.  He could only do 1/3 of a squat 
without a lot of pain.  His knees were stable in the 
anterior-posterior and medial-lateral planes.  There was 
crepitation in both knees on flexion and extension.  The 
circumference of the left knee was greater.  There was 9 
degrees of valgus in the right knee.  Range of motion was 12 
degrees of extension to 108 degrees of flexion.  Degenerative 
arthritis was present in both knees on X-ray examination; 
severe on the right and moderate on the left.  The examiner 
concluded that the appellant had a 50 percent functional 
impairment in the lower extremities.  He had limited motion, 
pain with motion and pain on standing.  His endurance was 
compromised.  His knees would have flare-ups that would 
render him unable to work for periods of time.

A statement of the attending physician in January 1999 
documented a complaint of bilateral knee pain.  Because of 
the severe arthritis in his knees, he could not use his legs 
to lift satisfactorily.  He occasionally used a brace.  
Severe bilateral degenerative joint disease in the knees was 
diagnosed.

The appellant's employer submitted a letter dated in January 
1999.  They had continued to see a lack of physical mobility 
in the appellant's work evaluation.  From all indications he 
had trouble bending and stooping when doing his normal 
duties.  As they understood, this stemmed from a 
deterioration of his knees.  Because of his situation they 
tried to provide additional labor support during peak times 
in the reclamation center.  

A VA examination was conducted in April 1999.  He was 
receiving about 3 cortisone shots every year for temporary 
symptomatic relief.  He tried a brace but it gave him more 
difficulty than relief.  He had constant pain in his knees 
that was greater on the right.  On a scale of 1-10 it was 
about 9-10.  He felt "weak" in his knees, more on the 
right.  The pain was worse with activity or cold/rainy 
weather.  The knee stayed swollen all of the time, the right 
worse than the left.  He was unable to life heavy weights and 
was on a partial work limitation.  He reported no episodes of 
dislocation or subluxation and no constitutional symptoms of 
arthritis.  He could only walk about 50-100 feet before he 
had to stop because of pain.  He could not climb stairs 
without pain.  On physical examination there was obvious mild 
atrophy on the right.  Range of motion on the right was from 
8 degrees of extension to 100 degrees of flexion.  Range of 
motion in the right knee was associated with crepitus and 
there was tolerable pain from 8 to 90 degrees, but from 90 to 
100 degrees motion was extremely painful.  There was 2+ 
effusion on the right, no redness and no heat.  There was 
guarding during motion.  There was joint line tenderness both 
medially and laterally.  There was no unusual shoe wear 
pattern.  The right knee was stable on examination, varus and 
valgus both in extension and in 30 degrees of flexion.  The 
cruciate ligaments were stable.  Lachman's sign was negative 
bilaterally but extremely painful.  McMurray's test was 
negative.  Degenerative joint disease of the knees, worse on 
the right was diagnosed.  There was degenerative subluxation 
of his right tibia laterally at the knee joint with bone-on-
bone severe degenerative joint disease on the right side.

A VA examination for aid and attendance was conducted in 
April 1999.  The appellant had difficulty working and walking 
due to bilateral knee and back pain.  He was not housebound.  
He was able to work only a few hours in a very limited 
capacity.  X-ray examination in April 1999 at the VA Medical 
Center documented progression of the already severe 
degenerative changes in the right knee since 1998.

A VA medical opinion was obtained in July 1999.  The examiner 
was asked if the left knee condition was possibly due to or 
the result of the service connected right knee.  The answer 
was no.  The problem with the right knee had nothing to do 
with the problem with the left knee.  

A bone scan in September 1999 revealed probable arthritic 
disease involving both knees.  

A statement of the attending physician in November 1999 
documented a complaint of pain in both knees.  The appellant 
was finding it difficult to work on the concrete all day.  
The pain became worse as the day progressed.  Bilateral knee 
joint replacement had been recommended.  Severe 
osteoarthritis in both knees was diagnosed.

VA Medical Center records dated in August 2000 documented 
crepitance in both knees on examination.  There was no 
erythema, but the appellant reported chronic swelling above 
his knees.  In September 2000 he complained of knee pain, the 
left greater than the right.  There was no night pain, no 
swelling, and no locking.  He requested a knee sleeve.  Range 
of motion was from 0-120 degrees with crepitance.  October 
2000 records indicated that the appellant was seen for 
increased knee pain with weather changes.  In December 2000 
he had right knee pain and it was still popping.  He was 
wearing a knee sleeve.  In March 2001, the appellant reported 
that his most important problem was the arthritis in his left 
leg.  He had walked using his left leg more and this had led 
to ankle and knee arthritis pain for more than 8-10 years.  
On examination there was no cyanosis, clubbing or edema in 
the extremities.  The pulses were equal.  There was 
tenderness at the tibial aspects of the joint.  He wore a 
brace on the right knee and walked with a limp.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Increased rating.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
Brown, 12 Vet. App. 119 (1999).  We conclude that the 
condition addressed has not significantly changed since the 
appellant filed his claim, and that uniform ratings are 
appropriate in this case.

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant has separate evaluations for his service 
connected right knee disability.  Arthritis due to trauma, 
substantiated by X-ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a; Diagnostic Code 
5010 (2001).  Degenerative arthritis established by X-ray 
findings, it will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected, to be combined, not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
A 10 percent rating is provided for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  The 20 percent and 10 percent ratings based on 
X-rays findings are not to be combined with ratings based on 
limitation of motion, and will not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a; Diagnostic Code 5003 (2001).

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
Extension limited to 10 degrees is assigned a 10 percent 
evaluation.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5261 (2001).

Flexion of the leg limited to 15 degrees is given a 30 
percent evaluation; flexion limited to 30 degrees warrants a 
20 percent evaluation; flexion limited to 45 degrees warrants 
a 10 percent evaluation; and a noncompensable evaluation is 
assigned for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (2001).

A 10 percent evaluation is assigned for degenerative 
arthritis established by X-ray in the right knee with a 
noncompensable limitation of motion.  The preponderance of 
the evidence is against a higher evaluation because there is 
no objective evidence of extension limited to 15 degrees or 
flexion limited to 30 degrees, either of which would afford 
the appellant a higher evaluation for arthritis.  The 
objective measurements identified by the different examiners 
of record are afforded a higher degree of probative value in 
our determination that a higher evaluation is not warranted, 
when weighed against the appellant's assertions that a higher 
evaluation should be assigned.

A separate 10 percent evaluation was assigned for painful 
motion and limitation of motion under the criteria for rating 
limitation of extension of the knee.  With any form of 
arthritis, painful motion is an important factor of 
disability.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2001).

The preponderance of the evidence is against an increased 
rating because the objective evidence does not establish 
limitation of extension that would approximate the higher 
evaluation.  The Board has considered whether the appellant 
has a functional limitation that would approximate the higher 
evaluation.  However, the Court of Appeals for Veterans 
Claims has specifically limited the applicability of DeLuca 
to limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  Painful motion has been objectively 
confirmed, however the pain limited motion on examination in 
April 1999 from 8-90 degrees, which was before it became 
extremely painful.  Painful motion did not limit motion to a 
degree that would warrant the higher evaluation.  
Furthermore, although there is weakness and excess 
fatigability also identified on examination, this was not 
found to limit motion.  Accordingly, the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Secondary service connection.

We note at the onset that the appellant has not claimed nor 
is there any evidence that the disability associated with his 
left knee was incurred in service.  Accordingly, the question 
of service connection for a left knee disability on a direct 
basis is not for consideration.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

The preponderance of the evidence is against service 
connection for degenerative joint disease in the left knee on 
a secondary basis.  The Board is presented with a competent 
medical opinion that indicated, after review of all of the 
evidence, that there was no relationship between the 
development of degenerative joint disease in the left knee 
and the service connected right knee.  The only opinion that 
links the development of degenerative joint disease in the 
left knee to the service connected right knee disability is 
that of the appellant.  In a secondary service connection 
claim, the question centers on the relationship of one 
condition to another.  Such a relationship is not susceptible 
to informed lay observation and thus, for there to be 
credible evidence of such a relationship, medical evidence is 
required.  See, Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
We have noted the March 2001 notation regarding the 
development of left leg arthritis from walking on this leg 
more, however this is clearly the appellant's own report of 
history prior to the beginning of physical examination.  A 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App 406, 409 (1995).  Competent medical evidence of 
aggravation of the left knee by the service-connected right 
knee likewise has not been presented.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

An increased rating for right knee arthritis is denied.  An 
increased rating for right knee injury with painful motion 
and limitation of motion is denied.  Service connection for 
degenerative joint disease of the left knee is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

